UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04605 FIRST OPPORTUNITY FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: March 31 Date of reporting period: July 1, 2014 – March 23, 2015 Item 1. Proxy Voting Record FIRST OPPORTUNITY FUND INC CENTERSTATE BANKS, INC. Ticker: CSFL Security ID: 15201P109 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Bingham For For Management 1.2 Elect Director G. Robert Blanchard, Jr. For For Management 1.3 Elect Director C. Dennis Carlton For For Management 1.4 Elect Director John C. Corbett For For Management 1.5 Elect Director Griffin A. Greene For For Management 1.6 Elect Director Charles W. McPherson For For Management 1.7 Elect Director G. Tierso Nunez, II For For Management 1.8 Elect Director Thomas E. Oakley For For Management 1.9 Elect Director Ernest S. Pinner For For Management 1.10 Elect Director William Knox Pou, Jr. For For Management 1.11 Elect Director Joshua A. Snively For For Management 1.12 Elect Director Michael F. Ciferri For For Management 1.13 Elect Director Daniel R. Richey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Arun Sarin For For Management 1j Elect Director Steven M. West For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Establish Public Policy Board Committee Against Against Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder CITIZENS & NORTHERN CORPORATION Ticker: CZNC Security ID: 172922106 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward H. Owlett, III For Withhold Management 1.2 Elect Director James E. Towner For Withhold Management 2 Ratify Auditors For For Management COHEN & STEERS INFRASTRUCTURE FUND, INC. Ticker: UTF Security ID: 19248A109 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Grossman For For Management 1.2 Elect Director Robert H. Steers For For Management 1.3 Elect Director C. Edward Ward, Jr. For For Management 2 Approve Change of Fundamental For For Management Investment Restriction With Respect To Concentrating Investments in an Industry EAGLE BANCORP MONTANA, INC. Ticker: EBMT Security ID: 26942G100 Meeting Date: OCT 23, 2014 Meeting Type: Annual Record Date: SEP 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry A. Dreyer For For Management 1.2 Elect Director Lynn E. Dickey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EAGLE BANCORP MONTANA, INC. Ticker: EBMT Security ID: 26942G100 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Maierle For For Management 1.2 Elect Director Thomas J. McCarvel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Davis Kinard & Co., P.C. as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST MERCHANTS CORPORATION Ticker: FRME Security ID: 320817109 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Becher For For Management 1.2 Elect Director William L. Hoy For For Management 1.3 Elect Director Patrick A. Sherman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BKD, LLP as Auditors For For Management HAMPDEN BANCORP, INC. Ticker: HBNK Security ID: 40867E107 Meeting Date: NOV 04, 2014 Meeting Type: Proxy Contest Record Date: SEP 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None 1.1 Elect Director Stanley Kowalski, Jr. For For Management 1.2 Elect Director Mary Ellen Scott For For Management 1.3 Elect Director Glenn S. Welch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1.1 Elect Director Johnny Guerry For Did Not Vote Shareholder 1.2 Elect Director Garold R. Base For Did Not Vote Shareholder 1.3 Director Nominee - Glenn S. Welch For Did Not Vote Shareholder 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 4 Adjourn Meeting Against Did Not Vote Management HAMPDEN BANCORP, INC. Ticker: HBNK Security ID: 40867E107 Meeting Date: MAR 12, 2015 Meeting Type: Special Record Date: JAN 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management HF FINANCIAL CORP. Ticker: HFFC Security ID: 404172108 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Palmer For For Management 1.2 Elect Director Thomas L. Van Wyhe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOME BANCORP, INC. Ticker: HBCP Security ID: 43689E107 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Bordelon For For Management 1.2 Elect Director John A. Hendry For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Porter Keadle Moore, LLC as For For Management Auditors INDEPENDENCE BANK CORPORATION Ticker: IBCP Security ID: 453838609 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hetzler For For Management 1.2 Elect Director Michael M. Magee, Jr. For For Management 1.3 Elect Director James E. McCarty For For Management 1.4 Elect Director Matthew J. Missad For For Management 2 Ratify Crowe Horwath LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Alex Gorsky For For Management 1.7 Elect Director Shirley Ann Jackson For For Management 1.8 Elect Director Andrew N. Liveris For For Management 1.9 Elect Director W. James McNerney, Jr. For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director Virginia M. Rometty For For Management 1.12 Elect Director Joan E. Spero For For Management 1.13 Elect Director Sidney Taurel For For Management 1.14 Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Establish Public Policy Board Committee Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For Did Not Vote Management 1b Elect Director D. Scott Davis For Did Not Vote Management 1c Elect Director Ian E. L. Davis For Did Not Vote Management 1d Elect Director Alex Gorsky For Did Not Vote Management 1e Elect Director Susan L. Lindquist For Did Not Vote Management 1f Elect Director Mark B. McClellan For Did Not Vote Management 1g Elect Director Anne M. Mulcahy For Did Not Vote Management 1h Elect Director William D. Perez For Did Not Vote Management 1i Elect Director Charles Prince For Did Not Vote Management 1j Elect Director A. Eugene Washington For Did Not Vote Management 1k Elect Director Ronald A. Williams For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 4 Policy Regarding Overextended Directors Against Did Not Vote Shareholder 5 Report on Consistency Between Against Did Not Vote Shareholder Corporate Values and Political Contributions 6 Require Independent Board Chairman Against Did Not Vote Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 9 Report on Certain Vesting Program Against For Shareholder 10 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers MALVERN BANCORP, INC. Ticker: MLVF Security ID: 561409103 Meeting Date: FEB 10, 2015 Meeting Type: Annual Record Date: DEC 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph E. Palmer, Jr. For For Management 1.2 Elect Director Anthony C. Weagley For For Management 1.3 Elect Director Therese Woodman For For Management 1.4 Elect Director John B. Yerkes, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management OAK RIDGE FINANCIAL SERVICES, INC. Ticker: BKOR Security ID: 671768109 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald O. Black For For Management 1.2 Elect Director James W. Hall For For Management 1.3 Elect Director Stanley N. Tennant For For Management 2 Ratify Elliott Davis, PLLC as Auditors For For Management OLD POINT FINANCIAL CORPORATION Ticker: OPOF Security ID: 680194107 Meeting Date: MAY 26, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen C. Adams For For Management 1.2 Elect Director James Reade Chisman For For Management 1.3 Elect Director Russell Smith Evans, Jr. For For Management 1.4 Elect Director Michael A. Glasser For Withhold Management 1.5 Elect Director Arthur D. Greene For For Management 1.6 Elect Director John Cabot Ishon For Withhold Management 1.7 Elect Director Tom B. Langley For For Management 1.8 Elect Director Louis G. Morris For Withhold Management 1.9 Elect Director H. Robert Schappert For Withhold Management 1.10 Elect Director Robert F. Shuford, Sr. For Withhold Management 1.11 Elect Director Robert F. Shuford, Jr. For Withhold Management 1.12 Elect Director Ellen Clark Thacker For For Management 1.13 Elect Director Joseph R. Witt For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Yount, Hyde & Barbour, P.C. as For For Management Auditors ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Adopt Multiple Performance Metrics Against Against Shareholder Under Executive Incentive Plans 6 Adopt Specific Performance Standards Against Against Shareholder 7 Adopt Proxy Access Right Against Against Shareholder PACIFIC PREMIER BANCORP, INC. Ticker: PPBI Security ID: 69478X105 Meeting Date: JAN 23, 2015 Meeting Type: Special Record Date: DEC 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management PERPETUAL FEDERAL SAVINGS BANK Ticker: PFOH Security ID: 714273109 Meeting Date: JAN 21, 2015 Meeting Type: Annual Record Date: DEC 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jesse L. Henson For For Management 1.2 Elect Director Hobert H. Neiswander For For Management 1.3 Elect Director M. Todd Woodruff For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Shantanu Narayen For For Management 1.7 Elect Director Suzanne Nora Johnson For For Management 1.8 Elect Director Ian C. Read For For Management 1.9 Elect Director Stephen W. Sanger For For Management 1.10 Elect Director James C. Smith For For Management 1.11 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Werner Geissler For For Management 1.5 Elect Director Jennifer Li For For Management 1.6 Elect Director Jun Makihara For For Management 1.7 Elect Director Sergio Marchionne For Against Management 1.8 Elect Director Kalpana Morparia For For Management 1.9 Elect Director Lucio A. Noto For For Management 1.10 Elect Director Frederik Paulsen For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Stephen M. Wolf For For Management 2 Ratify PricewaterhouseCoopers SA as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Anti-Forced Labor Policy for Against Against Shareholder Tobacco Supply Chain REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ramon A. Rodriguez For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director James W. Crownover For For Management 1d Elect Director Ann E. Dunwoody For For Management 1e Elect Director William J. Flynn For For Management 1f Elect Director Manuel Kadre For For Management 1g Elect Director Michael Larson For For Management 1h Elect Director W. Lee Nutter For For Management 1i Elect Director Donald W. Slager For For Management 1j Elect Director John M. Trani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access None For Shareholder RIVER VALLEY BANCORP Ticker: RIVR Security ID: 768475105 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lonnie D. Collins For For Management 1.2 Elect Director Matthew P. Forrester For For Management 2 Ratify BKD, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROYAL FINANCIAL, INC. Ticker: RYFL Security ID: 78027P109 Meeting Date: OCT 28, 2014 Meeting Type: Annual Record Date: AUG 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Michael McLaren For For Management 1.2 Elect Director Philip J. Timyan For For Management 2 Ratify Auditors For For Management SAN DIEGO PRIVATE BANK Ticker: SDPB Security ID: 79744Y100 Meeting Date: OCT 15, 2014 Meeting Type: Annual Record Date: AUG 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Ellman For For Management 1.2 Elect Director David Engelman For For Management 1.3 Elect Director Selwyn Isakow For For Management 1.4 Elect Director Leon Kassel For For Management 1.5 Elect Director Maria Kunac For For Management 1.6 Elect Director David Moore For For Management 1.7 Elect Director Ernest Rady For For Management 1.8 Elect Director Steve Rippe For For Management 1.9 Elect Director Jerry Suppa For For Management SI FINANCIAL GROUP, INC. Ticker: SIFI Security ID: 78425V104 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donna M. Evan For For Management 1.2 Elect Director William R. Harvey For Withhold Management 1.3 Elect Director Dennis Pollack For For Management 2 Ratify Wolf & Company, P.C. as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Ticker: SONA Security ID: 843395104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Georgia S. Derrico For For Management 1.2 Elect Director Charles A. Kabbash For For Management 1.3 Elect Director Robert Y. Clagett For For Management 2 Ratify Dixon Hughes Goodman LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THIRD CENTURY BANCORP Ticker: TDCB Security ID: 884120106 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Coffey For Withhold Management 1.2 Elect Director Jerry D. Petro For Withhold Management 2 Ratify BKD LLP as Auditors For For Management VALLEY COMMERCE BANCORP Ticker: VCBP Security ID: 919518100 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter A. Dwelle For For Management 1.2 Elect Director Donald A. Gilles For For Management 1.3 Elect Director Philip R. Hammond, Jr. For For Management 1.4 Elect Director Russell F. Hurley For For Management 1.5 Elect Director Fred P. Lobue, Jr. For For Management 1.6 Elect Director Kenneth H. Macklin For For Management 1.7 Elect Director Barry R. Smith For For Management 1.8 Elect Director Allan W. Stone For For Management 2 Ratify Crowe Horwath, LLP as Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Judith M. Runstad For For Management 1m Elect Director Stephen W. Sanger For For Management 1n Elect Director John G. Stumpf For For Management 1o Elect Director Susan G. Swenson For For Management 1p Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder XENITH BANKSHARES, INC. Ticker: XBKS Security ID: 98410X105 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry L. Felton For For Management 1.2 Elect Director Palmer P. Garson For For Management 1.3 Elect Director Patrick D. Hanley For For Management 1.4 Elect Director Peter C. Jackson For For Management 1.5 Elect Director T. Gaylon Layfield, III For For Management 1.6 Elect Director Michael A. Mancusi For For Management 1.7 Elect Director Robert J. Merrick For For Management 1.8 Elect Director Scott A. Reed For For Management 1.9 Elect Director Mark B. Sisisky For For Management 1.10 Elect Director Thomas G. Snead, Jr. For For Management 2 Ratify BDO USA LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) First Opportunity Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 28, 2015
